DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 2 are pending
Claims 3 – 6 have been cancelled.
Claims 1 and 2 are rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (JP 2015018667) (see English translation).
The rejected claims cover, inter alia, a fragrance composition comprising a compound represented by Formula (1) as an active ingredient:

    PNG
    media_image1.png
    77
    238
    media_image1.png
    Greyscale
, where R represents a linear or branched alkyl group having from 2 to 3 carbons.
Dependent claim 2 further limits R.
However, Kodama discloses the compound of Formula (I)

    PNG
    media_image2.png
    72
    201
    media_image2.png
    Greyscale
, wherein R1a represents an alkoxy group, R1b and R1c represent an alkyl group and R1drepesent an alkyl group. (pp. 3, [0009]).  An Example of the compound of Formula (I) is Formula is set out below:

    PNG
    media_image3.png
    54
    93
    media_image3.png
    Greyscale
 (pp. 8, [0035]) and  
    PNG
    media_image4.png
    52
    89
    media_image4.png
    Greyscale
 (pp. 39, [0148]).  The compound of Kodama is used as an additive in an electrolyte solution for non-aqueous secondary batteries.  (Abstract  & pp. 5 [0013]).   
Th difference between the instantly claimed invention and Kodama is that Kodama makes to reference to their Formula (I) representing a fragrance composition .
However, there is long line of cases confirms that one cannot establish novelty by claiming a known material by its properties. E.g., In re Spada, 911 F.2d 705, 708 [15 USPQ2d 1655] (Fed. Cir. 1990) (“The discovery of a new property or use of a previously known composition, even when that property and use are unobvious from prior art, cannot impart patentability to claims to the known composition.”); Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 782 [227 USPQ 773] (Fed. Cir. 1985) (composition claim reciting a newly discovered property of an old alloy did not satisfy section 102 because the alloy itself was not new); In re Pearson, 494 F.2d 1399, 1403 [181 USPQ 641] (CCPA 1974) (intended use of an old composition does not render composition claim patentable); In re Benner, 174 F.2d 938, 942 [82 USPQ 49] (CCPA 1949) (“no provision has been made in the patent statutes for granting a patent upon an old product based solely upon discovery of a new use for such product”).  In this instance the compound of Formula (1) is taught in Kodama and the only difference is it having a . 
Claim Rejections - 35 USC § 103
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi Rayon Co., Ltd. (EP 1016699) (Mitsubishi).
The rejected claims cover, inter alia, a fragrance composition comprising a compound represented by Formula (1) as an active ingredient:

    PNG
    media_image1.png
    77
    238
    media_image1.png
    Greyscale
, where R represents a linear or branched alkyl group having from 2 to 3 carbons.
Dependent claim 2 further limits R.
However, Mitsubishi discloses the compound of formula (I):

    PNG
    media_image5.png
    80
    128
    media_image5.png
    Greyscale
, an alkyl α-alkoxyisobutyrate with R1 and R2 each representing  an alkyl group having 1 to 4 carbon atoms.  (pp. 3, [0015] to pp. 4).  Mitsubishi defines formula (I) as an ethyl α-methoxyisobutyrate. The compound of formula (I) gives off no offensive odor.  Also, the compound of formula (I) of Mitsubishi has use as a solvent  or an assistant in paints and varnished, coatings, adhesives, printing inks, cleaning agents, agricultural chemicals and cosmetics.  (pp. 2, [0001]).
The difference between Mitsubishi and the claimed inventions is that it does not they do not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990
However, based on the above, Mitsubishi teaches the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill before the effective filing date of the instantly claimed invention (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success. See M.P.E.P. § 2143). Specifically, because in this instance, the compound of formula (I) give off some type of odor (fragrance).  This is a fact because the disclosure acknowledges that the odor is not offensive.
Furthermore, there is a long line of cases confirms that one cannot establish novelty by claiming a known material by its properties. E.g., In re Spada, 911 F.2d 705, 708 [15 USPQ2d 1655] (Fed. Cir. 1990) (“The discovery of a new property or use of a previously known composition, even when that property and use are unobvious from prior art, cannot impart patentability to claims to the known composition.”); Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 782 [227 USPQ 773] (Fed. Cir. 1985) (composition claim reciting a newly discovered property of an old alloy did not satisfy section 102 because the alloy itself was not new); In re Pearson, 494 F.2d 1399, 1403 181 USPQ 641] (CCPA 1974) (intended use of an old composition does not render composition claim patentable); In re Benner, 174 F.2d 938, 942 [82 USPQ 49] (CCPA 1949) (“no provision has been made in the patent statutes for granting a patent upon an old product based solely upon discovery of a new use for such product”).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622